 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GARLAND A. JONES,                                 No. 1:17-cv-00281-NONE-SKO (PC)

12                       Plaintiff,
                                                        ORDER DENYING PLAINTIFF’S MOTIONS
13           v.                                         FOR RELIEF FROM A FINAL JUDGMENT
                                                        OR ORDER
14    MAILROOM OFFICIALS, et al.,
                                                        (Doc. Nos. 44, 45)
15                       Defendants.
16

17          Plaintiff Garland A. Jones is a state prisoner appearing pro se in this closed civil rights

18   action. This matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C.

19   § 636(b)(1)(B) and Local Rule 302.

20          On October 31, 2018, the assigned magistrate judge issued findings and

21   recommendations, recommending that this action be dismissed due to plaintiff’s failure to state a

22   claim on which relief can be granted. (Doc. No. 22.) Plaintiff filed objections to the findings and

23   recommendations on November 29, 2018. (Doc. No. 23.) On January 9, 2019, the court adopted

24   the findings and recommendations and dismissed this action for failure to state a claim. (Doc.

25   No. 24.) Plaintiff appealed this court’s order of dismissal. (Doc. No. 26.) On September 15,

26   2020, the Ninth Circuit Court of Appeals affirmed the dismissal of this action. (Doc. No. 41.)

27          On November 23, 2020, plaintiff filed a motion for relief from a final judgment or order

28   pursuant to Federal Rule of Civil Procedure 60(b). (Doc. No. 44.) Plaintiff concurrently filed a
 1   document he titled “Motion for Writ of Mandate – Relief from Judgment.” (Doc. No. 45.) The

 2   court construes it as a second motion for relief from a final judgment or order. (Compare id. with

 3   Doc. No. 44.)

 4          Pursuant to Rule 60, the court may relieve a party from a final judgement or order “for the

 5   following reasons: (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered

 6   evidence . . . ; (3) fraud . . . , misrepresentation, or misconduct by an opposing party; (4) the

 7   judgment is void; (5) the judgment has been satisfied, released, or discharged; . . . or (6) any other

 8   reason that justifies relief.” Fed. R. Civ. P. 60(b). In addition, pursuant to Local Rule 230(j), a

 9   party seeking reconsideration of an order on a motion must show “what new or different facts or
10   circumstances are claimed to exist which did not exist or were not shown upon such prior motion,

11   or what other grounds exist for the motion.”

12          Plaintiff does not provide justification for relief based on any of the above-enumerated

13   grounds. Plaintiff’s motions, like his complaints (see, e.g., Doc. No. 20) and his objections to the

14   October 31, 2018 findings and recommendations (Doc. No. 23), consist primarily of disjointed,

15   generalized conclusions and are devoid of specific factual contentions. More to the point,

16   plaintiff does not provide any new facts or circumstances that did not exist or were not considered

17   by the court upon its adoption of the findings and recommendations. The Ninth Circuit has also

18   considered plaintiff’s pleadings and affirmed this court’s conclusion that plaintiff “failed to allege

19   facts sufficient to state a plausible claim.” (Doc. No. 41 at 2.) Plaintiff provides no justifiable
20   reason to reconsider this conclusion.

21          Accordingly, plaintiff’s motions for relief from a final judgment or order (Doc. Nos. 44,

22   45) are denied. The court will not entertain any further filings in this closed case.

23   IT IS SO ORDERED.
24
        Dated:       July 14, 2021
25                                                       UNITED STATES DISTRICT JUDGE

26
27

28

                                                         2
